Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 1 of 89




                   EXHIBIT A




                   EXHIBIT A
                      Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 2 of 89
    D-1116-CV-202000826 - Wednesday, June 16, 2021


                                          Walsh Engineering and Production Corporation
                                                                  v.
                                         Colonial Life & Accident Insurance Company, et. al.
                                                                               CASE DETAIL
             CASE #           CURRENT JUDGE                       FILING DATE                                                     COURT
D-1116-CV-202000826       Dalley, Bradford J.              07/14/2020                      FARMINGTON/AZTEC District


                                                                      PARTIES TO THIS CASE
               PARTY TYPE                           PARTY DESCRIPTION                                     PARTY #                              PARTY NAME
D                                         Defendant                                        1                                         COLONIAL LIFE & ACCIDENT INSURANCE
                                                                                                                                     COMPANY
                                                                         ATTORNEY: TRUE NICOLE GREEN
                                                                        ATTORNEY: BRESSLER STEPHEN M.
D                                         Defendant                                   2                                              MCLEOD DAVID
                                                                         ATTORNEY: GARCIA ALVIN REY
D                                         Defendant                                   3                                              MARTINEZ TREVA DIANE
                                                                         ATTORNEY: GARCIA ALVIN REY
D                                         Defendant                                   4                                              GH WELLNESS, LLC
P                                         Plaintiff                                   1                                              WALSH ENGINEERING AND PRODUCTION
                                                                                                                                     CORPORATION
                                                                           ATTORNEY: ROEPKE KARL H.


                                                                   CIVIL COMPLAINT DETAIL
      COMPLAINT DATE                   COMPLAINT SEQ #                   COMPLAINT DESCRIPTION                             DISP                     DISP DATE
07/14/2020                      1                                       OPN: COMPLAINT

             COA SEQ #                                                                         COA DESCRIPTION
                 1                                                                                Breach of Contract

                         PARTY NAME                                                                PARTY TYPE                                        PARTY #



                                                            REGISTER OF ACTIONS ACTIVITY
      EVENT DATE            EVENT DESCRIPTION                    EVENT RESULT                   PARTY TYPE                        PARTY #              AMOUNT
06/08/2021                CERTIFICATE OF SERVICE                                           D                           1
                          Certificate of Service - Defendants 5th Request for Production
04/20/2021                CERTIFICATE OF SERVICE
                          Cert Serv Answers ROGG4 21-04-20
04/19/2021                CERTIFICATE OF SERVICE
                          Cert Serv 21-04-19 2nd suppl answers
04/15/2021                CERTIFICATE OF SERVICE
                          Cert Serv 21-04-15 Ans Rogg3
03/18/2021                CERTIFICATE OF SERVICE                                           D                           1
                          Certificate of Service (Discovery to Plaintiff)
03/05/2021                CERTIFICATE OF SERVICE
                          Cert Serv 21-03-05 Ans ROGG2
03/05/2021                CERTIFICATE OF SERVICE
                          Cert Serv 21-03-05 First Suppl Ans Disc
02/10/2021                CERTIFICATE OF SERVICE                                           D                           1
                          Certificate of Service - Defendant's Discovery to Plaintiff
01/28/2021                CERTIFICATE OF SERVICE                                           D                           1
                          Certificate of Service - Discovery Requests to Plaintiff
01/15/2021                CERTIFICATE OF SERVICE
                          Cert Serv 21-01-15 Answers to Discovery
12/29/2020                ANSWER                                                           D                           2
                          Mcleod and Martinez answer
12/29/2020                ANSWER
                          Defendants Answer to the Complaint




    Page 1
                    Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 3 of 89
    D-1116-CV-202000826 - Wednesday, June 16, 2021


12/18/2020               NTC: NOTICE                                                     D                    1
                         Notice of Pro Hac Vice Admission
11/23/2020               CERTIFICATE OF SERVICE                                          D                    1
                         Certificate of Service
11/02/2020               RETURN OF SERVICE
                         Return of Service - Martinez
10/22/2020               SUMMONS RETURN
                         Return of Service McLeod
08/31/2020               JURY DEMAND 6 PERSON
                         Jury Demand 20-08-31
08/26/2020               ANSWER                                                          D                    1
                         Colonial Life & Accident Insurance Company Answer to Plaintiff's Complaint
07/20/2020
07/16/2020               JDG: NOTICE OF JUDGE
                         ASSIGNMENT
                         JUDGE GULREY RECUSED, JUDGE DALLEY ASSIGNED
07/16/2020               JDG: JUDGE RECUSAL
                         Judge Curtis R Gurley recused
07/14/2020               OPN: COMPLAINT
                         Complaint 20-07-14


                                                              JUDGE ASSIGNMENT HISTORY
         ASSIGNMENT DATE                               JUDGE NAME                                     SEQ #       ASSIGNMENT EVENT DESCRIPTION
07/14/2020                              Gurley, Curtis R.                               1                         INITIAL ASSIGNMENT
07/16/2020                              Dalley, Bradford J.                             2                         Judge Recused




    Page 2
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 4 of 89

                                                                                                FILED
                                                                       11th JUDICIAL DISTRICT COURT
                                                                                       San Juan County
STATE OF NEW MEXICO                                                                 7/14/2020 12:03 PM
COUNTY OF SAN JUAN                                                                   WELDON J. NEFF
ELEVENTH JUDICIAL DISTRICT COURT                                               CLERK OF THE COURT
                                                                                          Nancy Acosta

WALSH ENGINEERING
AND PRODUCTION CORPORATION,
                  Plaintiff,

v.                                                     No: D-1116-CV-2020-00826

COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID MCLEOD,
TREVA (DIANE) MARTINEZ, AND
GH WELLNESS, LLC,
                    Defendants.


 COMPLAINT FOR BREACH OF CONTRACT, BREACH OF COVENANT OF
   GOOD FAITH AND FAIR DEALING, VIOLATION OF THE UNFAIR
   INSURANCE PRACTICES ACT AND VIOLATION OF THE UNFAIR
                      PRACTICES ACT

           COMES NOW, Walsh Engineering and Production Corporation (hereinafter

"Walsh), by and through its attorney, Roepke Law Firm, Ile, and for its Complaint For

Breach of Contract, Insurance Bad Faith, and Violations Of The Unfair Practices Act,

states as follows:


      1. Plaintiff, Walsh is a New Mexico Corporation doing business in New Mexico,

           with its main office in Farmington, New Mexico.

      2. Defendant, Colonial Life & Accidental Insurance Company (hereinafter

           "Colonial") is a foreign corporation doing business in New Mexico, offering

           insurance services.

      3.   Defendant David McLeod (hereinafter "McLeod"), is an individual residing in

           and holding himself out as a resident of Albuquerque, Bernalillo County, New




                                               I
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 5 of 89




     Mexico. Defendant McLeod also holds himself out as a District General Manager

     for Colonial. (See exhibit #1).

 4. Defendant Treva (Diane) Martinez (hereinafter "Martinez"), is an individual

    residing in New Mexico. Martinez also holds herself out as an agent for Colonial.

    (See Exhibit #2).

 5. GH Wellness, LLC is a foreign corporation doing business in New Mexico,

    offering insurance products through insurance agents.

 6. Jurisdiction and Venue are proper in this Court.

                                General Allegations

 7. In 2016, Defendants, McLeod and Martinez, as agents for Colonial, solicited

    insurance business from Plaintiffs.

 8. McLeod held himself to be a District General Manager for Colonial, with his

    office located at 9201 Montgomery Blvd. NE, Bldg 1, Suite 11, Albuquerque,

    NM 87111, and providing his cell phone number as (325) 660-1066.

 9. McLeod used two separate email addresses to communicate with Walsh,

    including dmc.masada@gmail.com and David.Mcleod@ColonialLife.com.

 10. Martinez held herself to be an agent of Colonial, providing the following contact

    telephone number, (505) 210-4996.

 11. Martinez used two separate email addresses to communicate with Walsh,

    including trevadmartinez@gmail.com and Treva.Martinez@ColonialLife.com.

 12. Defendants, McLeod and Martinez, were the primary contacts for the insurance at

    issue in this matter.




                                          2
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 6 of 89




 13. In their presentation, McLeod and Martinez explained their insurance product to

    provide an employee wellness program, which was to set up as a cafeteria plan

    with the billing control number of E4480562.

 14. Both McLeod and Martinez produced an insurance wellness plan offered under

    the name ofGH Wellness and also Wealth Administrators.

 15. McLeod and Martinez led Plaintiff to believe that OH Wellness and also Wealth

    Administrators were part of Colonial.

 16. As stated by both McLeod and Martinez, the plan was to provide the necessary

    insurance coverage but also a tax savings component.

 17. To support their sales pitch and to close a sale, they provided two different legal

    opinions stating that such a plan was compliant with the necessary laws.

 18. As part of their service, McLeod and Martinez agreed to set up the company

    payroll system that would make sure that Walsh would be in compliance and reap

    the tax savings health insurance benefits.

 19. In reliance on their statements and claims, and depending on their statements that

    such a plan was compliant with all necessary laws, Walsh entered into an

    agreement to purchase the insurance.

 20. Subsequent to participating in the plan, in early 2020, Walsh was audited by the

    Internal Revenue Service and at this time Walsh was informed that the plan that

    was touted as a legal product was in fact an illegal scheme sold by Defendants

    through their agents, McLeod and Martinez.

 21. As a result of the audit, Walsh and its employees had been under-reporting their

    income and taxes due to the false tax savings that McLeod and Martinez, as



                                           3
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 7 of 89




    agents for Colonial, raved about in convincing Walsh to purchase the insurance

    plan.

 22. As a direct result of the illegal scheme sold by McLeod and Martinez as agents

    for Colonial, Walsh has incurred significant damages to be determined at trial.

 23. Walsh had purchased insurance products from Colonial previous to the insurance

    at issue in this matter.

 24. The power given to McLeod and Martinez by Colonial imparted an extraordinary

    power which aided McLeod and Martinez to commit the acts complained of

    herein.

 25. The existence ofColonial's and McLeod's and Martinez' relationship aided

    McLeod and Martinez to commit the acts complained of herein.

 26. Colonial is vicariously liable for the acts and omissions of McLeod and Martinez.

 27. Walsh attempted to resolve this matter with Colonial and McLeod, however,

    Colonial refused to accept any liability for the actions of its agent and McLeod

    ignored any attempted communications made to him.


                      COUNT I: BREACH OF CONTRACT
 28. Plaintiff incorporates by reference all preceding allegations as though fully set

    forth herein.

 29. As insurance agents and/or brokers, Defendants, McLeod and Martinez, are

    responsible for helping organizations select and procure insurance coverage that

    provides the best protection for their operations and property.

 30. As insurance agents and/or brokers, Defendants, McLeod and Martinez are

    responsible for helping organizations select and procure insurance coverage that is

                                           4
  Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 8 of 89




       fully compliant with the laws which the policy provides coverage as well as both

       Federal and State tax laws.

   31. Defendant, Colonial's employment of Defendants McLeod and Martinez as

       insurance agents and/or brokers would lead a reasonably prudent third party to

       believe that Defendants McLeod and Martinez possessed authority to bind

       Defendant Colonial and GH Wellness in a contract for insurance that complied

       with New Mexico law as well as Federal and State tax laws.

   32. Defendants, McLeod and Martinez, as agents for Colonial, contracted with

       Plaintiff to procure insurance coverage for Plaintiffs.

   33. Defendants had a duty to procure insurance coverage for Plaintiff that fully

       complied with New Mexico law as well as Federal and State tax laws.

   34. The Policy procured by Defendants for Plaintiff violated Federal tax law.

   35. Defendants' failure to procure an insurance policy for Plaintiffs that fully

       complied with Federal tax law constitutes a material breach of the contract

       between the Plaintiff and Defendants.

   36. As a direct and proximate cause of Defendants' breach, Plaintiff has suffered

       damages.

   37. Defendants' failure has been willful, wanton, and in reckless disregard of

       Plaintiffs interests and rights entitling Plaintiff to an award of punitive damages.

       WHEREFORE, Plaintiff prays for judgment against the Defendants in an amount

to be determined at trial, including but not limited to compensatory and punitive

damages, attorney fees, and any other relief the Court deems just and proper.

                                             5
  Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 9 of 89




                         COUNT II: BREACH OF THE COVENANT
                          OF GOOD FAITH AND FAIR DEALING

      38. Plaintiff incorporates by reference all preceding allegations as though fully set

         forth herein.

      39. Defendants, without regard for the rights of Plaintiff, unreasonably breached their

         duty of good faith and fair dealing owed to Plaintiff, including but not limited to;

         a) by failing to procure an insurance policy for Plaintiff that complied with the

         Federal tax laws; b) by failing to inform Plaintiff that the Policy failed to conform

         to Federal tax law.

      40. As a direct and proximate cause of Defendants' breach of their duty of good faith

         and fair dealing, Plaintiff has suffered damages.

         41.     Defendants' actions have been willful, wanton, and in reckless disregard

of Plaintiff's interests and rights entitling Plaintiff to an award of punitive damages.

         WHEREFORE, Plaintiff requests judgment against Defendants in amounts to be

determined at trial, actual and consequential damages, punitive damages, pre and post

judgment interest and attorney's fees and costs.



COUNT III. VIOLATION OF THE UNFAIR INSURANCE PRACTICES ACT

         42.     Plaintiff incorporates by reference all preceding allegations as though fully

set forth herein.

         43.     Plaintiff brings this Count III pursuant to NMSA 1978, Section 59A-16-

30.




                                                6
 Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 10 of 89




        44.       Defendants' actions in representing to Plaintiff that they would procure a

policy that complies with Federal tax law violates the New Mexico Insurance Code

including, but not limited to: NMSA 1978, Section 58A-16-4 and Section 59A-16-23.

        45.       As a direct and proximate cause of the Defendants' representations to

Plaintiff, their actions in procuring an insurance policy for Plaintiff that failed to comply

with Federal tax law, Plaintiff has suffered economic loss in the form of fees, tax

penalties and costs of litigation over coverage under the Policy.

        46.       Defendants' conduct was willful, wanton, malicious, and in reckless

disregard for the rights of Plaintiff.

        WHEREFORE, Plaintiff prays for judgment against the Defendants in an amount

to be determined at trial, including but not limited to, compensatory damages,

consequential damages, attorneys' fees, and punitive damages and for any other relief the

Court deems proper.

           COUNT IV: VIOLATION OF THE UNFAIR PRACTICES ACT

        4 7.      Plaintiff incorporates by reference all preceding allegations as though

fully set forth herein.

        48.       The Defendants are in violation of the Unfair Practices Act that is set forth

in NMSA 1978, Sections 57-12-1 et seq., through their unfair or deceptive trade practices

and unconscionable trade practices.

        49.       Defendants' violations of the Unfair Practices Act include, but are not

limited to, violations of the following sections of the act:

               a. NMSA 1978, § 57-12-2 (0)(3);

               b. NMSA 1978, § 57-12-2 (0)(5);


                                                7
 Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 11 of 89




               c. NMSA 1978, § 57-12-2 (D)(14);

               d. NMSA 1978, § 57-12-2 (D)(15);

               e. NMSA 1978, § 57-12-2 (D)(17); and

               f.   NMSA 1978, § 57-12-2(E).

         50.        As a direct and proximate cause of the Defendants' actions in procuring an

insurance policy for Plaintiff that failed to comply with Federal tax law, the Plaintiff has

suffered economic loss in the form of actual damages, consequential damages, and

attorney's fees and costs.

         51.        Defendants' conduct was willful, wanton, malicious, and in reckless

disregard for the rights of the Plaintiff.

         52.        Plaintiff is entitled to attorney fees pursuant to NMSA 1978, § 57-12-

l0(C).

         53.        Defendants' actions in violating the Unfair Practices Act have been willful

and they are therefore liable for treble damages as provided for in the NMSA 1978, § 57-

12-IO(B).

         WHEREFORE, Plaintiff prays for judgment against the Defendants in an amount

to be determined by the trier of fact, including but not limited to, actual damages, treble

damages, consequential damages, punitive damages, and for any other relief the Court

deems just and proper.



                           Respectfully submitted,

                                                  Isl Karl H. Roepke. attorney at law
                                                  Karl H. Roepke
                                                  Roepke Law Firm, lie
                                                  2501 San Pedro NE Ste. 205


                                                 8
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 12 of 89




                                 Albuquerque, NM 87110
                                 (505) 323-0515 ph
                                 Attorneys for Plaintiff




                                 9
5!26/2020                                      Case 1:21-cv-00560-GBW-KRS      Document
                                                                      David McLeod•            1-1 Filed
                                                                                    District Manager.         life I llnl<:edln Page 13 of 89
                                                                                                      Colonial06/17/21


      linked{ffl                                                                                                                                                                                                                                                                                                                       Join now 1. Sign in

                            David McLeod




             David McLeod
             District General Manager at Colonial Life
            Albuquerque, Nevv Mexico · 147 connections

                         Join to -Connect

,;,,,,,,,,,:;::: .... :,, -. :•.. :•. :•n-,. • . -. :•n .. "'. . . . . . . . . . . . . ... _. ........ : .........................•. . . . . . ...• .•.•·• . .. . . . .. ........•.•.. : ....•.. : .•   · · · · · · · ••· · · ••· · •••   · • • · • • • ••• • ••· ••. • •·•• • , . . ........ n .•.. n •'·.• .. n· .,.,.,.,.,.,,.. ,.,,.. · :-:-.,:-•,..•..•••••. -'.''.".•. ~-:•.•••••••••••••••••• .......•.•••••••••••••••••·•••·•••••••·•• ,·,·•·•·•·




             Experience
                                              Colonial Life
                                              25 years 1 month

                                               District Manager
                                               May 1995 - Present · 25 years l month
                                              Albuquerque, New Mexico Area
                                                                                                                                                                                                                                                     Voulre signed out                                                                                                                                            X
                                                District G~neral Manager                                                                                                                                                                             Sign in for the full experience
                                                 May 1995 ~Present· 25 years l month
                                                                                           I
                                                Albuquerqt1e, New Mexico Area
                                                I am chargJd with growing sates and sales team
                                                Colonial Life is making benefits count for workir

                                                 providing insurance benefits for employ""'eilllelllll!l!slllll!I!.vll l !l!'Vi il!ell l !I!.•ill!l!l!l!l!l!lll!l!l!llllllllllllllllllk
                                                                                                                                                                                    ___     _____n_o_w
                                                                                                                                                                                        Jo_in       __                                                                                                                                                                                 ~-~---·j·•'.
                                                 in the workplace and it's our specialty, .-                              EXHIBIT                                                   _


ht!ps://www.ll11Kedin.com/in/d;.wid•mc!eoct-40b0bab5
                                                                                                                                                                                                                                              1                                                                                                                                                                                                   1,'5
5/26/2020                    Case 1:21-cv-00560-GBW-KRS
                                                      TrevaDocument
                                                           Martinez - Agent1-1    Filed
                                                                            - Colonlal      I Unkedln
                                                                                       Life 06/17/21  Page 14 of 89

  Linkedlm                                                                                             Join now       Sign in
                                                    ..    1--
  i
  i'               Treva Martinez
  IL __       ------- --------~-------   -   ----    ••   !.




              I




                                                                                                                          •••


          Treva Martinez                                                         -.... Colonial Life
          Agent at Colonial Life
          Rio Rancho, New Mexico · 0 connections


                  Join to Connect ·




          Experience

                             Agent
                             Colonial Life



          i--------· ---·--· -·
          I
          i
          I View Treva Martinez's full profile to : You're signed out                                                   x
                  ✓ See who you ~now in common                                     Sign in for the full experience

                  ✓ Get introduced
                                                           l
                  ✓ Contact Treva directly                                                        Sign in

                         Join to view full profile                                              Join now
                                                                  EXHIBIT

                                                                    ~
                                                                I ---~-
                                                                                                                                1/3
https://www.linkedin.com/in/treva-martinez-910a0181
                                                           .
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 15 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 16 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 17 of 89
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 18 of 89

                                                                                                   FILED
                                                                           11th JUDICIAL DISTRICT COURT
                                                                                          San Juan County
STATE OF NEW MEXICO                                                                    8/26/2020 12:37 PM
COUNTY OF SAN JUAN                                                                       WELDON J. NEFF
ELEVENTH JUDICIAL DISTRICT                                                         CLERK OF THE COURT
                                                                                             Andrea Teran
WALSH ENGINEERING AND
PRODUCTION CORPORATION,

                   Plaintiff,

         v.
                                                      Case No. D-1116-CV-2020-00826
COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID
MCLEOD, TREVA (DIANE) MARTINEZ,
AND GH WELLNESS, LLC,

                   Defendants.


                COLONIAL LIFE & ACCIDENT INSURANCE COMPANY
                     ANSWER TO PLAINTIFF’S COMPLAINT

         Defendant Colonial Life & Accident Insurance Company answers Plaintiff’s Complaint.

         1.     Colonial Life is without knowledge or information sufficient to form a belief as to

the truth of the allegation in Paragraph 1.

         2.     Colonial Life admits it is a foreign corporation doing business in New Mexico.

The allegation that it offers insurance services is vague and ambiguous; therefore, Colonial Life

denies it.

         3.     Colonial Life is without knowledge or information as to how David McLeod

holds himself out. It admits he was an independent District General Agent licensed to sell

Colonial Life insurance products. It denies that the GH Wellness program is one of its products.

         4.     Colonial Life is without knowledge or information as to how Treva Martinez held

herself out. It admits she was an independent insurance agent licensed to sell Colonial Life

insurance products. It denies that the GH Wellness program is one of its products.




                                                -1-
112040713.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 19 of 89




         5.    Colonial Life is without knowledge or information sufficient to form a belief as to

the truth of the allegation in Paragraph 5.

         6.    Colonial Life does not dispute jurisdiction and venue.

                                       General Allegations

         7.    Colonial Life is without knowledge or information sufficient to form a belief as to

the truth of the allegation in Paragraph 7.

         8.    Colonial Life is without knowledge or information as to how David McLeod

holds himself out. It admits he was an independent District General Agent licensed to sell

Colonial Life insurance products. It denies that the GH Wellness program is one of its products.

         9.    Colonial Life admits that Mr. McLeod had a Colonial Life email address. It is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 9.

         10.   Colonial Life is without knowledge or information as to how Treva Martinez held

herself out. It admits she was an independent insurance agent licensed to sell Colonial Life

insurance products. It denies that the GH Wellness program is one of its products.

         11.   Colonial Life admits that Ms. Martinez had a Colonial Life email address. It is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 11.

         12.   Colonial Life denies that insurance is at issue in this matter. It further denies the

allegations in Paragraph 12.

         13.   Colonial Life is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 13.




                                                -2-
112040713.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 20 of 89




         14.   Colonial Life is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 14.

         15.   Colonial Life denies the allegations in Paragraph 15.

         16.   Colonial Life is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 16.

         17.   Colonial Life is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 17,

         18.   Colonial Life is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 18.

         19.   Colonial Life is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 19.

         20.   Colonial Life is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 20. Colonial Life denies the allegation that it sold the

GH Wellness program.

         21.   Colonial Life is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 21. It denies that Mr. McLeod and Ms. Martinez were

acting as its agents when presenting the GH Wellness program from GH Wellness LLC.

         22.   Colonial Life is without knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 22. It denies that Mr. McLeod and Ms. Martinez were

acting as its agents when presenting the GH Wellness program from GH Wellness LLC.

         23.   Colonial Life admits that Walsh employees purchased Colonial Life insurance

policies in 2015, 2016 and 2018. Colonial Life denies the GH Wellness program as one of its

products.




                                                -3-
112040713.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 21 of 89




         24.    Colonial Life denies the allegations in Paragraph 24 of the Complaint.

         25.    Colonial Life denies the allegations in Paragraph 25 of the Complaint.

         26.    Colonial Life denies the allegations in Paragraph 26 of the Complaint.

         27.    Colonial Life admits that Walsh contacted it regarding the GH Wellness program.

Colonial Life alleges that the GH Wellness program was not its product.

                       COUNT I: ALLEGED BREACH OF CONTRACT

         28.    Colonial Life incorporates its responses in Paragraphs 1-27 above.

         29.    This allegation is not directed to Colonial Life and therefore no response is

required. To the extent the allegation is directed to it, Colonial Life responds that the GH

Wellness program was not its product and it had no duties to Plaintiff.

         30.    This allegation is not directed to Colonial Life and therefore no response is

required. To the extent the allegation is directed to it, Colonial Life responds that the GH

Wellness program was not its product and it had no duties to Plaintiff.

         31.    Colonial Life denies the allegations in Paragraph 31 of the Complaint.

         32.    Colonial Life denies the allegations in Paragraph 32 of the Complaint.

         33.    Colonial Life admits that it owes duties consistent with applicable law. Colonial

Life denies that the GH Wellness program was its product and that it owed Plaintiff any duties

with regard to it.

         34.    Colonial Life denies that the GH Wellness program was its product. The

remaining allegations in Paragraph 34 state a conclusion of law to which no response is required.

To the extent a response is required, Colonial Life denies the remaining allegations in Paragraph

34 of the Complaint.

         35.    Colonial Life denies the allegations in Paragraph 35 of the Complaint.




                                                -4-
112040713.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 22 of 89




         36.   Colonial Life denies the allegations in Paragraph 36 of the Complaint.

         37.   Colonial Life denies the allegations in Paragraph 37 of the Complaint.

         COUNT II: ALLEGED BREACH OF THE COVENANT OF GOOD
                       FAITH AND FAIR DEALING

         38.   Colonial Life incorporates its responses in Paragraphs 1-37 above.

         39.   Colonial Life denies the allegations in Paragraph 39 of the Complaint.

         40.   Colonial Life denies the allegations in Paragraph 40 of the Complaint.

         41.   Colonial Life denies the allegations in Paragraph 41 of the Complaint.

               COUNT III: ALLEGED VIOLATION OF THE UNFAIR
                         INSURANCE PRACTICES ACT

         42.   Colonial Life incorporates its responses in Paragraphs 1-41 above.

         43.   Colonial Life admits that plaintiff purports to make an allegation under NMSA

1978, Section 59A-16-30.

         44.   Colonial Life denies the allegations in Paragraph 44 of the Complaint.

         45.   Colonial Life denies the allegations in Paragraph 45 of the Complaint.

         46.   Colonial Life denies the allegations in Paragraph 46 of the Complaint.

        COUNT IV: ALLEGED VIOLATION OF THE UNFAIR PRACTICES ACT

         47.   Colonial Life incorporates its responses in Paragraphs 1-46 above.

         48.   Colonial Life denies the allegations in Paragraph 48 of the Complaint.

         49.   Colonial Life denies the allegations in Paragraph 49 of the Complaint.

         50.   Colonial Life denies the allegations in Paragraph 50 of the Complaint.

         51.   Colonial Life denies the allegations in Paragraph 51 of the Complaint.

         52.   Colonial Life denies the allegations in Paragraph 52 of the Complaint.

         53.   Colonial Life denies the allegations in Paragraph 53 of the Complaint.




                                              -5-
112040713.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 23 of 89




                                       GENERAL DENIAL

         54.    Colonial Life denies each and every allegation in Plaintiff’s Complaint to which it

did not specifically respond in this Answer.

                                  AFFIRMATIVE DEFENSES

         55.    The plaintiff’s Complaint fails to state a claim upon which relief can be granted.

         56.    Colonial Life does not waive any affirmative defenses. If information comes to

light that gives rise to further affirmative defenses, Colonial Life will seek leave of the Court to

amend its Answer accordingly.

         WHEREFORE, Colonial Life requests that the plaintiff take nothing by its Complaint,

that it be dismissed with prejudice, that Colonial Life is awarded its attorneys’ fees and costs,

and that the Court award Colonial Life any other relief that deems just and equitable.

Dated: August 26, 2020                         LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                               By: /s/ Nicole G. True
                                                   Nicole G. True, Bar No. 152093
                                                   NTrue@lrrc.com
                                               201 East Washington Street, Suite 1200
                                               Phoenix, AZ 85004
                                               Telephone: 602.262.5311
                                               Facsimile: 602.262.5747
                                               Attorneys for Defendant Colonial Life & Accident
                                               Insurance Company




                                                 -6-
112040713.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 24 of 89




I hereby certify that on August 26, 2020,
I filed the foregoing electronically through
the Odyssey File & Serve system, which caused
the following parties to be served by electronic
means, as per the Notice of Electronic Filing and
via email:

Karl H. Roepke
Roepke Law Firm, llc
2501 San Pedro NE Ste. 205
Albuquerque, NM 87110
Attorneys for Plaintiff


/s/ Nicole G. True
Nicole G. True




                                              -7-
112040713.1
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 25 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 26 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 27 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 28 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 29 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 30 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 31 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 32 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 33 of 89
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 34 of 89

                                                                                                      FILED
                                                                             11th JUDICIAL DISTRICT COURT
                                                                                            San Juan County
STATE OF NEW MEXICO                                                                      11/23/2020 3:33 PM
COUNTY OF SAN JUAN                                                                         WELDON J. NEFF
ELEVENTH JUDICIAL DISTRICT                                                           CLERK OF THE COURT
                                                                                               Ashley Lucero
WALSH ENGINEERING AND
PRODUCTION CORPORATION,

                    Plaintiff,

         v.
                                                       Case No. D-1116-CV-2020-00826
COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID
MCLEOD, TREVA (DIANE) MARTINEZ,
AND GH WELLNESS, LLC,

                    Defendants.


                                  CERTIFICATE OF SERVICE

         I hereby certify that on this date, a copy of Defendant’s First Set of Requests for Admission,

Interrogatories and Requests for Production of Documents to Plaintiff were served via email upon

Plaintiff Walsh Engineering and Production Corporation.



Dated: November 23, 2020                           LEWIS ROCA ROTHGERBER CHRISTIE LLP



                                                   By: /s/ Nicole G. True
                                                        Nicole G. True, Bar No. 152093
                                                        NTrue@lrrc.com

                                                   201 East Washington Street, Suite 1200
                                                   Phoenix, AZ 85004
                                                   Telephone: 602.262.5311
                                                   Facsimile: 602.262.5747

                                                   Attorneys for Defendant




                                                 -1-
112886752.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 35 of 89




I hereby certify that on November 23, 2020,
I filed the foregoing electronically through
the Odyssey File & Serve system, which caused
the following parties to be served by electronic
means, as per the Notice of Electronic Filing and
via email:

Karl H. Roepke
Roepke Law Firm, llc
2501 San Pedro NE Ste. 205
Albuquerque, NM 87110
Attorneys for Plaintiff


/s/ Nicole G. True
Nicole G. True




                                              -2-
112886752.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 36 of 89

                                                                                               FILED
                                                                       11th JUDICIAL DISTRICT COURT
                                                                                      San Juan County
STATE OF NEW MEXICO                                                                12/18/2020 4:54 PM
COUNTY OF SAN JUAN                                                                   WELDON J. NEFF
ELEVENTH JUDICIAL DISTRICT                                                     CLERK OF THE COURT
                                                                                         Andrea Teran
WALSH ENGINEERING AND
PRODUCTION CORPORATION,

                   Plaintiff,

         v.
                                                   Case No. D-1116-CV-2020-00826
COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID
MCLEOD, TREVA (DIANE) MARTINEZ,
AND GH WELLNESS, LLC,

                   Defendants.


                         NOTICE OF PRO HAC VICE ADMISSION

         Defendant Colonial Life & Accident Insurance Company gives notice that Stephen M.

Bressler of Lewis Roca Rothgerber Christie LLP has been granted pro hac vice status by the

State Bar of New Mexico. It has attached Mr. Bressler’s Affidavit of Non-Admitted Lawyer.

Dated: December 18, 2020                     LEWIS ROCA ROTHGERBER CHRISTIE LLP



                                             By: /s/ Nicole G. True
                                                  Nicole G. True, Bar No. 152093
                                                  NTrue@lrrc.com
                                             201 East Washington Street, Suite 1200
                                             Phoenix, AZ 85004
                                             Telephone: 602.262.5311
                                             Facsimile: 602.262.5747
                                             Attorneys for Defendant




                                             -1-
113093066.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 37 of 89




I certify that on December 18, 2020,
I filed the foregoing electronically through
the Odyssey File & Serve system, which caused
the following parties to be served by electronic
means, as per the Notice of Electronic Filing and
via email:

Karl H. Roepke
Roepke Law Firm, llc
2501 San Pedro NE Ste. 205
Albuquerque, NM 87110
Attorneys for Plaintiff


/s/ Nicole G. True
Nicole G. True




                                              -2-
113093066.1
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 38 of 89




  STATE OF NEW MEXICO
   San Juan      COUNTY
    Eleventh     JUDICIAL DISTRICT

  Walsh Engineering and Production Corp.                          No. D-1116-CV-2020-00826

  V.


   Colonial Life & Accident Ins, Co. , et al


                       AFFIDAVIT OF NON-ADMITTED LA WYER

  STA TE OF ~A~r~iz=o=n=a_ _ _ _~)
                                 )
  COUNTY OF Maricopa             )

   Stephen M. Bressler           , (Non-admitted Lawyer) the affiant herein, having been
  duly sworn , states upon oath:

   I. Affiant is admitted to practice law and is in good standing to practice law in
       Arizona                           (state, territory, country).

  2. Affiant has complied with Rule 24-106 NMRA.

  3. Affiant has associated with Nicole G. True                    counsel licensed to practice
     law in good standing in New Mexico.

   Stephen M . Bressler            , Affiant, being first duly sworn, states upon oath, that all of
  the representations in this affidavit are true as far as affiant knows or is informed, and
  that such affidavit is true, accurate and complete to the best of affi nt' s knowledge and
  belief.

  DATED:                                    , 20 20.

                                                                    f iant
                                                            ~
  SUBSCRIBED AND SWORN TO before me this ~                      day of    December                 , 02020




  My commission expires:
                                                           ~ ~£4    OTARY PUBLIC

                                                                         MONICA L. SWITZER
       //2-;6oa.c)._                                                     ~=:.:r,Arlzona
   I       I                                                             My Commlsllon Expires


                                                                                                         ~.-5
                                                                             JIIIIIIBIY 05. 2022    ,-

                                                                  ~ 4 .;/.~                  ~JU~
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 39 of 89




STATE OF NEW MEXICO
COUNTY OF SAN JUAN
ELEVENTH JUDICIAL DISTRICT COURT

WALSH ENGINEERING
AND PRODUCTION CORPORATION,
     Plaintiff,

v.                                                              D-1116-CV-2020-00826

COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID MCLEOD,
TREVA (DIANE) MARTINEZ, AND
GH WELLNESS, LLC,
     Defendants.


          DEFENDANTS’ DAVID MCLEOD AND TREVA MARTINEZ ANSWER TO

                                            COMPLAINT

          COMES NOW, the Defendants David Mcleod and Treva Martinez, by and through the

Law Office of Alvin R. Garcia, LLC. (Alvin R. Garcia, Esq.) submits Defendants’ David

Mcleod and Treva Martinez Answer to Complaint as follows:

     1. Regarding paragraph 1 Defendants admit that Plaintiff is a NM Corporation.

     2. Defendants admit that Defendant Colonial Life and Accidental Insurance Company

          (“Colonial”) is a Foreign Corporation doing business in New Mexico.

     3.    Regarding allegations in paragraph 3 those allegations as to residency are denied as

          David Mcleod is a resident of Sandoval County New Mexico and his designation with

          Defendant Colonial is a “District General Agent”.

     4.    Regarding the allegations in paragraph 4 it is admitted that Ms. Martinez is a resident of

          New Mexico and is a Sales representative for Colonial.

     5.    Regarding allegations in paragraph 5 GH Wellness LLC. is reported online as now

          dissolved but was apparently a Texas LLC and thus a foreign corporate entity.

                                                   1
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 40 of 89




6. Regarding paragraph 6 allegations concerning the jurisdiction and venue of this court

     Defendants deny that this court has jurisdiction or venue as the contract between

     Defendant GH Wellness and Plaintiff states at paragraph 14(B):

     B. “Governing law.
     This agreement shall be governed by and construed in accordance with the laws of the
     state of Texas to the extent they are not preempted by Federal Law. All services
     performed by Company are deemed performed in Dallas County Texas.” See Exhibit A
     contract titled Master Service Agreement.”

7.   Paragraph 7 is denied in that the Defendants entered into a business relationship and

     contract in 2015 See exhibit A Master Service Agreement. Further Defendants Martinez

     and Mcleod deny that they were solely acting on behalf of Colonial but rather were also

     separately representing GH Wellness in their interactions concerning the GH Wellness

     Master Agreement and not as agents of Colonial.

8. Regarding paragraph 8 Defendants admit the allegations but state that the office location

     changed and is no longer on Montgomery in Albuquerque NM.

9. Regarding the allegations in paragraph 9 Defendant Mcleod used the Gmail address

     exclusively for business related to GH Wellness and exclusively used the David.

     Mcleod@Coloniallife.com email address exclusively for business related to the business

     relationship with Defendant Colonial.

10. Allegations in paragraph 10 are admitted.

11. With regard to the allegations in paragraph 11 Treva Martinez used the

     trevamartinez@gmail.com address exclusively for communications regarding GH

     Wellness and used the Treva.Martinez@coloniallife.com email address for business

     related to Colonial.




                                             2
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 41 of 89




12. Regarding the allegations in Paragraph 12 the allegations are vague, and need

   clarification as Defendant s Mcleod and Martinez role was limited to sales and

   enrollment. They did not administer the operations of the contracts the various insurance

   companies were responsible for the implementation and operation of the provisions of

   their respective insurance contracts.

13. Regarding the allegations in paragraph 13 the allegation are vague, mischaracterize

   and conflate the terms “insurance products”, “employee wellness program” and

   “Cafeteria Plan”. The billing control number for the Colonial insurance relationship is

   accurate. The GH Wellness program was administered from Texas and was not related to

   Colonial. Thus the Defendants demand clarification, strict proof and admit in part but

   deny in part the allegations in paragraph 13.

14. Regarding the allegations in paragraph 14 the allegations are vague and mischaracterize

   the employee wellness plan as an “insurance” product. GH Wellness from Texas and

   Wealth Administrators contract was with a company based in Arizona. Neither company

   are related to Colonial nor were they represented to have any relationship to Colonial or

   their insurance products. Upon information and belief, Plaintiff Walsh would get billed

   monthly for Defendant GH Wellness Products. Biling came from GH Wellness directly

   from their Texas offices. Defendant Mcleod was not a “primary” contact for GH

   Wellness nor was Defendant Treva Martinez. Neither Martinez nor Mcleod were parties

   to the contracts between GH Wellness and the Plaintiff. Neither Mcleod nor Martinez

   were paid any sort of commission fees, or monetary remuneration of any sort from the

   contract between GH Wellness and the Plaintiff.




                                            3
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 42 of 89




15. Regarding the allegations in paragraph 15, those statements are denied as they are false

   and disputed. Wealth Administrators was not named as a party and there may be a failure

   to name indispensable parties.

16. Regarding the allegations in paragraph 16 the statement mischaracterizes

   communications and conflates 2 separate and different items. Namely the insurance

   coverage afforded by the colonial insurance company and the tax savings realized

   through proper implementation of the GH Wellness program. These were separate

   programs separate contracts, separate companies and were not combined by Defendants

   Mcleod or Martinez. The allegations are denied. Plaintiff’s employee Karen Mills was

   specifically admonished to not confuse the separate companies by Defendant Mcleod.

17. Regarding paragraph 17 the allegations are vague, mischaracterize and misstate the

   elements of a many years long business relationship and ignores the stated disclaimers in

   which Defendants expressed their limited role. The allegations ignore the fact that

   Defendants Mcleod stated that they were not tax accountants or legal experts. Texas

   Legal opinions were not provided until the time of contract renewal and not at the initial

   sales presentations.

18. The allegations in paragraph 18 are denied.

19. With regard to the allegations in paragraph 19 Defendants demand strict proof and those

   allegations are denied.

20. With regard to paragraphs 20, 21, Defendants have no information., demand strict proof

   and thus deny those allegations.

21. Defendants reserve the right to assert any cross claim or 3rd party claim against any

   codefendant, known or unknown tax professionals or employees of the Plaintiff who



                                             4
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 43 of 89




   gave erroneous, slanderous or defamatory information which improperly resulted in

   blame for tax problems being placed upon Defendants Treva and Mcleod.

22. With regard to paragraph 22 The Defendants deny that any of the insurance plans or

   products sold by them was illegal.

23. Regarding paragraph 23 Vague no date or other specific information about the alleged

   previous purchase of colonial products is provided and while it is admitted that a

   separate relationship with Colonial entered into the statement in paragraph 23 is vague,

   defendants demand strict proof and thus it is denied.

24. Regarding paragraphs 24 and 25 the statements are vague fail to specify which

   “extraordinary powers” and which “acts complained of” caused any of the alleged

   damages and claims made herein. Thus the statements fail to make any allegation upon

   which relief could be granted, are denied and should be dismissed.

25. Regarding paragraph 26 the allegations are denied as there is no agency or relationship

   between the Colonial products sold and the GH Wellness program. Those are separate

   unrelated insurance companies, separate contracts and products. No cause of action, legal

   doctrine, or other statute supports the theory of “vicarious liability” of the Defendant

   Colonial is stated. Thus no relief is available and the allegations of vicarious liability

   should be dismissed.

26. Defendants Mcleod and Martinez demand strict proof as to the allegations in paragraph

   27, state that there was nothing to resolve as the GH Wellness issues were not Colonial

   Insurance company issues. Those were separate companies and separate products. The

   allegations in paragraph 27 are denied.




                                              5
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 44 of 89




27. Regarding the allegations as stated in paragraphs 29 and 30 the allegations state legal

   conclusions requiring no response, misstate the obligations, duties and scope of the

   responsibilities of the Defendants Mcleod and Martinez and are denied.

28. The allegations in paragraph 31 are denied.

29. The allegations in paragraph 32 are admitted.

30. The allegations in paragraph 33 state legal conclusions without reference to any

   authority for the assertions made. Those allegations are thus vague, confusing, misstate

   facts, qualifications of the parties and are denied.

31. The allegations in paragraph 34 are a legal conclusion made without citation to any

   source of law and are denied.

32. Paragraph 35 refers to a contract without actually attaching the contract or referencing

   which part of the contract created the obligations that were allegedly breached. The

   allegations in the Complaint thus fail to comply with Rule NMRA 1-009. The legal

   conclusions stated in paragraph 35 are denied.

33. Defendants Mcleod and Martinez deny the allegations of any breach of contract in

   paragraph 36 and have no knowledge of any damages. Paragraph 11provides

   indemnification and limitations on liability and damages in favor of the Defendants

   Mcleod and Martinez. See Exhibit A paragraph 11.

34. Regarding the allegations in paragraph 37 those allegations are denied. Further the

   contract at issue specifically contains a limitation of liability and at paragraph 11(C)

   states:

   C. LIMITATION OF LIABILITY.
   IN NO EVENT SHALL EITHER PARTY BE
   LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, PUNITIVE,
   INCIDENTAL OR CONSEQUENTIAL DAMAGES.


                                              6
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 45 of 89




    See Exhibit A.

35. The allegations in the prayer for relief below paragraph 37 are denied.

36. Defendants Mcleod and Martinez deny the allegations in paragraphs 38, 39, 40. Further

   the Defendants assert that there is no privity of contract between them, Plaintiff and the

   insurance companies at issue and that Texas courts have found that the duty of good faith

   and fair dealing is not applicable to employees of insurance companies. See NATIVIDAD

   v. ALEXSIS, INC. 833 S.W.2d 545 (1992)

37. Regarding the allegations in paragraph 41 the contract at issue prohibits the award of

   damages as proposed. See Exhibit A paragraph 11(C).

38. Regarding the allegations in paragraph 43 they require no response.

39. Regarding the allegations in paragraph 44 the defendants deny the factual assertions and

   legal conclusions contained therein and assert that Section NMSA “58A-16-4” is not a

   part of the insurance code nor does it refer to any provision of law in NM.

40. Regarding the allegations in paragraph 45 and 46 the Defendants have no knowledge of

   the tax liabilities of the Plaintiff and are not liable for causing any tax liabilities or other

   damages. They are not tax professionals and Plaintiff was advised to seek professional

   legal and tax advice before proceeding. The allegations are denied.

41. Regarding the allegations in paragraph 48, 49(a-f) the Defendants strenuously deny the

   all of the allegations and assert that they never misled, or conducted themselves in an

   unfair or deceptive manner as defined by the NM Unfair Practices Act NMSA 57-12-1 et

   seq.




                                               7
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 46 of 89




42. Regarding the allegations in paragraph 50, Defendants deny the allegations and state that

   the contract at issue prohibits the award of damages as proposed. See Exhibit A

   paragraph 11(C).

43. Defendants deny the allegations in paragraphs 51, 52, and 53 in their entirety.

44. Defendants assert that they are entitled to an award of attorney fees as they are falsely

   accused and will prove their innocence of the allegations asserted in the complaint for

   violations of the NM Unfair Practices act. Upon Judgment in their favor the court should

   award them their attorney fees in accord with NMSA 57-12-10.

                                  AFFIRMATIVE DEFENSES

45. Plaintiff’s claim should be dismissed due to the Doctrines of Laches, waiver, illegality,

   failure to mitigate damages, and time bar.

46. The Complaint thus fails to provide written attachments which would verify to the court

   that the contract obligations duties and breaches thereof were the responsibility of the

   Defendants. The Plaintiff’s Complaint is thus deficient in that it fails to attach relevant

   documentation of the alleged contractual obligations and damages. No copy of the

   contracts at issue was provided to the Defendants upon service nor was it provided to the

   court. Thus the complaint fails to comply with rule NMRA 1-009(I) as there are no

   verifiable written attachments which reflect contracts alleged or the standing of the

   Plaintiff to assert claims based upon those contracts.

47. Defendants were independent contractors able to provide insurance products from

   different companies without conflict. Plaintiff in this case cannot seek relief from the now

   defunct GH Wellness LLC so they now seek to draw a nonexistent association between

   GH wellness LLC. and Colonial when there is no relationship other than independent



                                             8
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 47 of 89




   contractors in common. The claims asserted by the Plaintiff should be dismissed for

   failure to assert claims upon which relief could be granted.

48. The Plaintiff has thus failed to establish standing to assert the contractual obligations

   alleged in the Complaint. The complaint should thus be dismissed for failure to submit a

   claim upon which relief could be granted and failure to establish standing.

49. The statute of frauds is asserted for the proposition that there is no written contract

   between Plaintiff and the Defendant’s Martinez and Mcleod upon which to base a breach

   of contract claim or for violations of the duty of good faith and fair dealing.

50. Plaintiff’s tax debts and erroneous reporting could have been mitigated had they sought

   professional tax advice and or complied with federal tax laws. Their compliance with

   federal tax laws was not the responsibility or duty of the Defendants Martinez or Mcleod.

   Had they done so they would have mitigated any potential damages.

51. The laws of the State of Texas are potentially applicable to at least a portion of the

   claims in the present case in accordance with one of the contracts at issue. See Exhibit A

   paragraph 14(B).

52. Defendants Mcleod and Martinez assert that they are entitled to the corporate liability

   protections from personal liability. Defendants assert that they

                                 RESERVATION OF RIGHTS

53. Defendant reserves the right to assert statutory and common law counterclaims as

   information becomes apparent in this case supporting the counterclaims.

54. Defendants Reserve the right to assert any cross claim or 3rd party claim against any co-

   defendant, known or unknown tax professionals, legal professionals, or employees of the

   Plaintiff who gave erroneous, slanderous or defamatory information which improperly



                                              9
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 48 of 89




   resulted in blame for corporate tax problems being placed upon Defendants Treva

   Martinez and David Mcleod.

   Wherefore, Defendants Martinez and Mcleod submit their Answer with significant

defenses to the Plaintiff’s complaint. Defendant requests that the court find that the claims

asserted by Plaintiff are invalid and unenforceable and dismiss the Plaintiff’s claims with

prejudice granting attorney fees, costs and any additional relief deemed proper by the court in

favor of the Defendants.

                                          Respectfully Submitted,

                                          /s/ Alvin R. Garcia, Esq.
                                          Alvin R. Garcia, Esq.
                                          Law Office of Alvin R. Garcia, LLC.
                                          3620 Wyoming Blvd. NE, Suite 205
                                          Albuquerque, NM 87111
                                          Phone: 505-242-8888
                                          Fax: 505-242-8890
                                          Email: Alvin@agarcialaw.com


                                          This will certify that a copy of the foregoing
                                          was delivered/mailed to all parties of record
                                          on this 29th day of December, 2020.

                                          Karl H. Roepke
                                          Attorney for Plaintiff
                                          2501 San Pedro NE Ste 205
                                          Albuquerque NM 87110
                                          505-323-0515

                                           Stephen Bressler
                                          Nicole G. True
                                          201 East Washington street suite 1200
                                          Phoenix AZ 85004
                                          602-262-5311
                                          Fax 602.262.5741
                                          Counsel for Defendant Colonial

                                          /s/ Alvin R. Garcia, Esq.



                                            10
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 49 of 89




                                 11
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 50 of 89




                                                                Exhibit A
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 51 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 52 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 53 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 54 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 55 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 56 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 57 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 58 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 59 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 60 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 61 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 62 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 63 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 64 of 89
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 65 of 89
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 66 of 89




STATE OF NEW MEXICO
COUNTY OF SAN JUAN
ELEVENTH JUDICIAL DISTRICT COURT

WALSH ENGINEERING
AND PRODUCTION CORPORATION,
                  Plaintiff,

v.                                                 No: D-1116-CV-2020-00826

COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID MCLEOD,
TREVA (DIANE) MARTINEZ, AND
GH WELLNESS, LLC,
                        Defendants.
________________________________________


                                CERTIFICATE OF SERVICE

        The undersigned, Roepke Law Firm, llc (Karl H. Roepke), hereby certifies that he served

Walsh Engineering’s Answers to First Set of Interrogatories, First Requests for Admissions and

First Request for Production from Colonial Life & Accident Insurance Company, by email to

NTrue@lrrc.com, SBressler@lrrc.com and MDenman@lrrc.com, on the 15th day of January,

2021.

                                                   Respectfully Submitted,


                                                   /s/ Karl H. Roepke, attorney at law
                                                   Roepke Law Firm, llc
                                                   Karl H. Roepke
                                                   2501 San Pedro N.E. Ste. 205
                                                   Albuquerque, N.M. 87110
                                                   (505) 323-0515
                                                   khr@roepkelaw.com

I certify that a copy of the
foregoing was emailed to:

LEWIS ROCA ROTHGERBER CHRISTIE LLP
By: /s/ Nicole G. True
Nicole G. True, Bar No. 152093
    Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 67 of 89



NTrue@lrrc.com
201 East Washington Street, Suite 1200 Phoenix, AZ 85004
Telephone: 602.262.5311
Facsimile: 602.262.5747
Attorneys for Defendant Colonial Life & Accident Insurance Company
Copy on emails:
Stephen Bressler-602-262-5311
Michell Denman
SBressler@lrrc.com
MDenman@lrrc.com

Alvin R. Garcia
Law Office of Alvin R. Garcia, LLC
3620 Wyoming Blvd NE Ste 205
Albuquerque, NM 87111
505-242-8888
Alvin@agarcialaw.com

on the 15th day of January, 2021

/s/ Karl H. Roepke, attorney at law
Karl H. Roepke




                                              2
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 68 of 89

                                                                                                  FILED
                                                                         11th JUDICIAL DISTRICT COURT
                                                                                         San Juan County
STATE OF NEW MEXICO                                                                    1/28/2021 4:13 PM
COUNTY OF SAN JUAN                                                                     WELDON J. NEFF
ELEVENTH JUDICIAL DISTRICT                                                       CLERK OF THE COURT
                                                                                          Charlene Henry
WALSH ENGINEERING AND
PRODUCTION CORPORATION,

                   Plaintiff,

         v.
                                                    Case No. D-1116-CV-2020-00826
COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID
MCLEOD, TREVA (DIANE) MARTINEZ,
AND GH WELLNESS, LLC,

                   Defendants.


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this date, a copy of Defendant’s Second Set of Requests for

Admission, Interrogatories and Requests for Production of Documents to Plaintiff were served via

email upon Plaintiff Walsh Engineering and Production Corporation.



Dated: January 28, 2021                        LEWIS ROCA ROTHGERBER CHRISTIE LLP



                                               By: /s/ Nicole G. True
                                                    Nicole G. True, Bar No. 152093
                                                    NTrue@lrrc.com
                                                    Stephen M. Bressler (admitted pro hac vice)

                                               201 East Washington Street, Suite 1200
                                               Phoenix, AZ 85004
                                               Telephone: 602.262.5311
                                               Facsimile: 602.262.5747

                                               Attorneys for Defendant




                                              -1-
112886752.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 69 of 89




I hereby certify that on January 28, 2021,
I filed the foregoing electronically through
the Odyssey File & Serve system, which caused
the following parties to be served by electronic
means, as per the Notice of Electronic Filing and
via email:

Karl H. Roepke
Roepke Law Firm, llc
2501 San Pedro NE Ste. 205
Albuquerque, NM 87110
Attorneys for Plaintiff


/s/ Nicole G. True
Nicole G. True




                                              -2-
112886752.1
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 70 of 89

                                                                             FILED
                                                    11th JUDICIAL DISTRICT COURT
                                                                   San Juan County
                                                                2/10/2021 12:05 PM
                                                                  WELDON J. NEFF
                                                            CLERK OF THE COURT
                                                                       Holly Wilson
Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 71 of 89
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 72 of 89




STATE OF NEW MEXICO
COUNTY OF SAN JUAN
ELEVENTH JUDICIAL DISTRICT COURT

WALSH ENGINEERING
AND PRODUCTION CORPORATION,
                  Plaintiff,

v.                                                 No: D-1116-CV-2020-00826

COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID MCLEOD,
TREVA (DIANE) MARTINEZ, AND
GH WELLNESS, LLC,
                        Defendants.
________________________________________


                                CERTIFICATE OF SERVICE

        The undersigned, Roepke Law Firm, llc (Karl H. Roepke), hereby certifies that he served

Walsh Engineering’s Answers to Second Set of Interrogatories, Second Requests for Admissions

and Second Request for Production from Colonial Life & Accident Insurance Company, by

email to NTrue@lrrc.com, SBressler@lrrc.com and MDenman@lrrc.com, on the 5th day of

March, 2021.

                                                   Respectfully Submitted,


                                                   /s/ Karl H. Roepke, attorney at law
                                                   Roepke Law Firm, llc
                                                   Karl H. Roepke
                                                   2501 San Pedro N.E. Ste. 205
                                                   Albuquerque, N.M. 87110
                                                   (505) 323-0515
                                                   khr@roepkelaw.com

I certify that a copy of the
foregoing was emailed to:

LEWIS ROCA ROTHGERBER CHRISTIE LLP
By: /s/ Nicole G. True
Nicole G. True, Bar No. 152093
    Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 73 of 89



NTrue@lrrc.com
201 East Washington Street, Suite 1200 Phoenix, AZ 85004
Telephone: 602.262.5311
Facsimile: 602.262.5747
Attorneys for Defendant Colonial Life & Accident Insurance Company
Copy on emails:
Stephen Bressler-602-262-5311
Michell Denman
SBressler@lrrc.com
MDenman@lrrc.com

Alvin R. Garcia
Law Office of Alvin R. Garcia, LLC
3620 Wyoming Blvd NE Ste 205
Albuquerque, NM 87111
505-242-8888
Alvin@agarcialaw.com

on the 5th day of March, 2021

/s/ Karl H. Roepke, attorney at law
Karl H. Roepke




                                              2
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 74 of 89




STATE OF NEW MEXICO
COUNTY OF SAN JUAN
ELEVENTH JUDICIAL DISTRICT COURT

WALSH ENGINEERING
AND PRODUCTION CORPORATION,
                  Plaintiff,

v.                                                 No: D-1116-CV-2020-00826

COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID MCLEOD,
TREVA (DIANE) MARTINEZ, AND
GH WELLNESS, LLC,
                        Defendants.
________________________________________


                                CERTIFICATE OF SERVICE

        The undersigned, Roepke Law Firm, llc (Karl H. Roepke), hereby certifies that he served

Walsh Engineering’s First Supplemental Responses to Defendant’s First Set of Interrogatories

and First Request for Production from Colonial Life & Accident Insurance Company, by email

to NTrue@lrrc.com, SBressler@lrrc.com and MDenman@lrrc.com, on the 15th day of February,

2021. Additional Supplemental Request for Production were emailed on February 26, 2021.

                                                   Respectfully Submitted,


                                                   /s/ Karl H. Roepke, attorney at law
                                                   Roepke Law Firm, llc
                                                   Karl H. Roepke
                                                   2501 San Pedro N.E. Ste. 205
                                                   Albuquerque, N.M. 87110
                                                   (505) 323-0515
                                                   khr@roepkelaw.com

I certify that a copy of the
foregoing was emailed to:

LEWIS ROCA ROTHGERBER CHRISTIE LLP
By: /s/ Nicole G. True
Nicole G. True, Bar No. 152093
    Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 75 of 89



NTrue@lrrc.com
201 East Washington Street, Suite 1200 Phoenix, AZ 85004
Telephone: 602.262.5311
Facsimile: 602.262.5747
Attorneys for Defendant Colonial Life & Accident Insurance Company
Copy on emails:
Stephen Bressler-602-262-5311
Michell Denman
SBressler@lrrc.com
MDenman@lrrc.com

Alvin R. Garcia
Law Office of Alvin R. Garcia, LLC
3620 Wyoming Blvd NE Ste 205
Albuquerque, NM 87111
505-242-8888
Alvin@agarcialaw.com

on the 5th day of March, 2021

/s/ Karl H. Roepke, attorney at law
Karl H. Roepke




                                              2
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 76 of 89

                                                                                                      FILED
                                                                             11th JUDICIAL DISTRICT COURT
                                                                                            San Juan County
STATE OF NEW MEXICO                                                                      3/18/2021 10:00 AM
COUNTY OF SAN JUAN                                                                         WELDON J. NEFF
ELEVENTH JUDICIAL DISTRICT                                                           CLERK OF THE COURT
                                                                                              Charlene Henry
WALSH ENGINEERING AND
PRODUCTION CORPORATION,

                    Plaintiff,

         v.
                                                       Case No. D-1116-CV-2020-00826
COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID
MCLEOD, TREVA (DIANE) MARTINEZ,
AND GH WELLNESS, LLC,

                    Defendants.


                                  CERTIFICATE OF SERVICE

         I certify that on this date, a copy of Defendant’s Fourth Set of Interrogatories and Requests

for Production of Documents to Plaintiff were served via email upon Plaintiff Walsh Engineering

and Production Corporation.

Dated: March 18, 2021                             LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                                  By: /s/ Nicole G. True
                                                      Nicole G. True, Bar No. 152093
                                                      NTrue@lewisroca.com
                                                      Stephen M. Bressler (admitted pro hac vice)

                                                  201 East Washington Street, Suite 1200
                                                  Phoenix, AZ 85004
                                                  Telephone: 602.262.5311
                                                  Facsimile: 602.262.5747

                                                  Attorneys for Defendant




                                                 -1-
112886752.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 77 of 89




I certify that on March 18, 2021,
I filed the foregoing electronically through
the Odyssey File & Serve system, which caused
the following parties to be served by electronic
means, as per the Notice of Electronic Filing and
via email:

Karl H. Roepke
Roepke Law Firm, llc
2501 San Pedro NE Ste. 205
Albuquerque, NM 87110
Attorneys for Plaintiff


/s/ Nicole G. True
Nicole G. True




                                              -2-
112886752.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 78 of 89




STATE OF NEW MEXICO
COUNTY OF SAN JUAN
ELEVENTH JUDICIAL DISTRICT

WALSH ENGINEERING AND
PRODUCTION CORPORATION,

                    Plaintiff,

         v.
                                                     Case No. D-1116-CV-2020-00826
COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID
MCLEOD, TREVA (DIANE) MARTINEZ,
AND GH WELLNESS, LLC,

                    Defendants.


                    NOTICE OF RULE 30(B)(6) DEPOSITION OF
              WALSH ENGINEERING AND PRODUCTION CORPORATION


         Defendant Colonial Life & Accident Insurance Company will take the deposition of a

person or persons designated by plaintiff WALSH ENGINEERING AND PRODUCTION

CORPORATION, pursuant to Rule 1-030(B)(6) NMRA, on _____________, 2021 at 10:00

a.m. at the offices of ________________. The deposition will be recorded by video and

stenographic means, before a certified court reporter and notary public.

         Pursuant to Rule 1-032 NMRA, notice is hereby given that all or portions of this

deposition may be used at trial.

         Pursuant to Rule 1-030(B)(6), the persons or persons designated by Walsh Engineering

and Production Corporation (“Walsh Engineering”) are required to be fully prepared to testify

regarding all information that is known or reasonably available to it regarding the following

designated matters:




                                               -1-
114013165.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 79 of 89




                                           DEFINITIONS

         1.     “You,” “your,” and “Walsh Engineering” means plaintiff Walsh Engineering and

Production Corporation and its attorneys, investigators, agents, employees, representatives, and

all other persons acting for, or on its behalf or subject to its control.

         2.     “GH Wellness” means Gibbons Hughes and Associates LLC and its attorneys,

investigators, agents, employees, representatives, and all other persons acting for, or on its behalf

or subject to its control.

         3.     “Wellth Administrators” means Wellth Administrators and its attorneys,

investigators, agents, employees, representatives, and all other persons acting for, or on its behalf

or subject to its control.

                                 MATTERS OF EXAMINATION

         1.     The insurance coverage that Walsh Engineering offered to its employees during

calendar years 2016-2019, including the types of coverage that you offered (e.g., health

insurance, life insurance, cancer insurance, critical life/illness insurance, accident insurance, and

hospital confinement insurance), the insurance companies that provided the coverage that you

offered, and the broker(s) or agent(s) who sold you the insurance coverage that you offered.

         2.     All wellness plan(s) that Walsh Engineering offered to its employees in calendar

years 2016-2019.

         3.     Walsh Engineering’s communications and negotiations with GH Wellness

regarding the wellness plan or plans that Walsh Engineering offered to its employees in calendar

years 2016-2019.




                                                  -2-
114013165.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 80 of 89




         4.    Walsh Engineering’s communications and negotiations with Wellth

Administrators regarding the wellness plan or plans that Walsh Engineering offered to its

employees in calendar years 2016-2019.

         5.    Walsh Engineering’s contract, if any, with GH Wellness.

         6.    Walsh Engineering’s relationship with GH Wellness.

         7.    Walsh Engineering’s contract, if any, with Wellth Administrators.

         8.    Walsh Engineering’s relationship with Wellth Administrators.

         9.    Walsh Engineering’s relationship with Amerind Benefits.

         10.   Walsh Engineering’s relationship with Aflac.

         11.   Your communications with David McLeod and Treva Martinez.

         12.   Your communications with Colonial Life and Accident Insurance Company.

         13.   The Internal Revenue Service audit of Walsh Engineering.

         14.   The damages Walsh Engineering seeks pursuant to this lawsuit.

Dated: April 7, 2021                           LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                               By: /s/ Nicole G. True
                                                   Nicole G. True, Bar No. 152093
                                                   NTrue@lrrc.com
                                                   Stephen M. Bressler, AZ Bar No. 009032
                                                   SBressler@lewisroca.com

                                               201 East Washington Street, Suite 1200
                                               Phoenix, AZ 85004
                                               Telephone: 602.262.5311
                                               Facsimile: 602.262.5747

                                               Attorneys for Defendants




                                              -3-
114013165.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 81 of 89




                       CERTIFICATE OF SERVICE BY ATTORNEY

        I hereby certify that a copy of the foregoing was served via email to the following
recipient this 7th day of April, 2021:

Karl H. Roepke
Roepke Law Firm, llc
2501 San Pedro NE Ste. 205
Albuquerque, NM 87110
Attorneys for Plaintiff

Alvin Garcia
alvin@agarcialaw.com
Law Office of Alvin R. Garcia
3620 Wyoming Blvd NE
Albuquerque, NM 87111
Attorneys for David McLeod


/s/ Nicole G. True
Nicole G. True




                                               -4-
114013165.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 82 of 89




STATE OF NEW MEXICO
COUNTY OF SAN JUAN
ELEVENTH JUDICIAL DISTRICT COURT

WALSH ENGINEERING
AND PRODUCTION CORPORATION,
                  Plaintiff,

v.                                                 No: D-1116-CV-2020-00826

COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID MCLEOD,
TREVA (DIANE) MARTINEZ, AND
GH WELLNESS, LLC,
                        Defendants.
________________________________________


                                CERTIFICATE OF SERVICE

        The undersigned, Roepke Law Firm, llc (Karl H. Roepke), hereby certifies that he served

Walsh Engineering’s Answers to Third Set of Requests for Admissions and Request for

Production from Colonial Life & Accident Insurance Company, by email to NTrue@lrrc.com,

SBressler@lrrc.com and MDenman@lrrc.com, on the 15th day of April, 2021.

                                                   Respectfully Submitted,


                                                   /s/ Karl H. Roepke, attorney at law
                                                   Roepke Law Firm, llc
                                                   Karl H. Roepke
                                                   2501 San Pedro N.E. Ste. 205
                                                   Albuquerque, N.M. 87110
                                                   (505) 323-0515
                                                   khr@roepkelaw.com

I certify that a copy of the
foregoing was emailed to:

LEWIS ROCA ROTHGERBER CHRISTIE LLP
By: /s/ Nicole G. True
Nicole G. True, Bar No. 152093
NTrue@lrrc.com
201 East Washington Street, Suite 1200 Phoenix, AZ 85004
    Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 83 of 89



Telephone: 602.262.5311
Facsimile: 602.262.5747
Attorneys for Defendant Colonial Life & Accident Insurance Company
Copy on emails:
Stephen Bressler-602-262-5311
Michell Denman
SBressler@lrrc.com
MDenman@lrrc.com

Alvin R. Garcia
Law Office of Alvin R. Garcia, LLC
3620 Wyoming Blvd NE Ste 205
Albuquerque, NM 87111
505-242-8888
Alvin@agarcialaw.com

on the 15th day of April, 2021

/s/ Karl H. Roepke, attorney at law
Karl H. Roepke




                                              2
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 84 of 89




STATE OF NEW MEXICO
COUNTY OF SAN JUAN
ELEVENTH JUDICIAL DISTRICT COURT

WALSH ENGINEERING
AND PRODUCTION CORPORATION,
                  Plaintiff,

v.                                                 No: D-1116-CV-2020-00826

COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID MCLEOD,
TREVA (DIANE) MARTINEZ, AND
GH WELLNESS, LLC,
                        Defendants.
________________________________________


                                CERTIFICATE OF SERVICE

        The undersigned, Roepke Law Firm, llc (Karl H. Roepke), hereby certifies that he served

Walsh Engineering’s Second Supplemental Responses to Defendant’s First Set of Interrogatories

and First Request for Production from Colonial Life & Accident Insurance Company, by email

to NTrue@lrrc.com, SBressler@lrrc.com and MDenman@lrrc.com, on the 16th day of April,

2021.

                                                   Respectfully Submitted,


                                                   /s/ Karl H. Roepke, attorney at law
                                                   Roepke Law Firm, llc
                                                   Karl H. Roepke
                                                   2501 San Pedro N.E. Ste. 205
                                                   Albuquerque, N.M. 87110
                                                   (505) 323-0515
                                                   khr@roepkelaw.com

I certify that a copy of the
foregoing was emailed to:

LEWIS ROCA ROTHGERBER CHRISTIE LLP
By: /s/ Nicole G. True
Nicole G. True, Bar No. 152093
    Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 85 of 89



NTrue@lrrc.com
201 East Washington Street, Suite 1200 Phoenix, AZ 85004
Telephone: 602.262.5311
Facsimile: 602.262.5747
Attorneys for Defendant Colonial Life & Accident Insurance Company
Copy on emails:
Stephen Bressler-602-262-5311
Michell Denman
SBressler@lrrc.com
MDenman@lrrc.com

Alvin R. Garcia
Law Office of Alvin R. Garcia, LLC
3620 Wyoming Blvd NE Ste 205
Albuquerque, NM 87111
505-242-8888
Alvin@agarcialaw.com

on the 19th day of April, 2021

/s/ Karl H. Roepke, attorney at law
Karl H. Roepke




                                              2
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 86 of 89




STATE OF NEW MEXICO
COUNTY OF SAN JUAN
ELEVENTH JUDICIAL DISTRICT COURT

WALSH ENGINEERING
AND PRODUCTION CORPORATION,
                  Plaintiff,

v.                                                 No: D-1116-CV-2020-00826

COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID MCLEOD,
TREVA (DIANE) MARTINEZ, AND
GH WELLNESS, LLC,
                        Defendants.
________________________________________


                                CERTIFICATE OF SERVICE

        The undersigned, Roepke Law Firm, llc (Karl H. Roepke), hereby certifies that he served

Walsh Engineering’s Answers and Responses to Defendant’s Fourth Set of Interrogatories and

Request for Production from Colonial Life & Accident Insurance Company, by email to

NTrue@lrrc.com, SBressler@lrrc.com and MDenman@lrrc.com, on the 19th day of April, 2021.

                                                   Respectfully Submitted,


                                                   /s/ Karl H. Roepke, attorney at law
                                                   Roepke Law Firm, llc
                                                   Karl H. Roepke
                                                   2501 San Pedro N.E. Ste. 205
                                                   Albuquerque, N.M. 87110
                                                   (505) 323-0515
                                                   khr@roepkelaw.com

I certify that a copy of the
foregoing was emailed to:

LEWIS ROCA ROTHGERBER CHRISTIE LLP
By: /s/ Nicole G. True
Nicole G. True, Bar No. 152093
NTrue@lrrc.com
201 East Washington Street, Suite 1200 Phoenix, AZ 85004
    Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 87 of 89



Telephone: 602.262.5311
Facsimile: 602.262.5747
Attorneys for Defendant Colonial Life & Accident Insurance Company
Copy on emails:
Stephen Bressler-602-262-5311
Michell Denman
SBressler@lrrc.com
MDenman@lrrc.com

Alvin R. Garcia
Law Office of Alvin R. Garcia, LLC
3620 Wyoming Blvd NE Ste 205
Albuquerque, NM 87111
505-242-8888
Alvin@agarcialaw.com

on the 20th day of April, 2021

/s/ Karl H. Roepke, attorney at law
Karl H. Roepke




                                              2
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 88 of 89

                                                                                                   FILED
                                                                          11th JUDICIAL DISTRICT COURT
                                                                                         San Juan County
STATE OF NEW MEXICO                                                                      6/8/2021 6:02 PM
COUNTY OF SAN JUAN                                                                      WELDON J. NEFF
ELEVENTH JUDICIAL DISTRICT                                                        CLERK OF THE COURT
                                                                                            Diane Montano
WALSH ENGINEERING AND
PRODUCTION CORPORATION,

                    Plaintiff,

         v.
                                                      Case No. D-1116-CV-2020-00826
COLONIAL LIFE & ACCIDENT
INSURANCE COMPANY, DAVID
MCLEOD, TREVA (DIANE) MARTINEZ,
AND GH WELLNESS, LLC,

                    Defendants.


                                  CERTIFICATE OF SERVICE

         I certify that on this date, a copy of Defendant’s Fifth Set of Requests for Production of

Documents to Plaintiff were served via email upon Plaintiff Walsh Engineering and Production

Corporation.

Dated: June 8, 2021                              LEWIS ROCA ROTHGERBER CHRISTIE LLP


                                                 By: /s/ Stephen M. Bressler
                                                     Nicole G. True, Bar No. 152093
                                                     NTrue@lewisroca.com
                                                     Stephen M. Bressler, AZ Bar No. 009032
                                                     SBressler@lewisroca.com

                                                 201 East Washington Street, Suite 1200
                                                 Phoenix, AZ 85004
                                                 Telephone: 602.262.5311
                                                 Facsimile: 602.262.5747

                                                 Attorneys for Defendant Colonial Life




                                                -1-
114209135.1
     Case 1:21-cv-00560-GBW-KRS Document 1-1 Filed 06/17/21 Page 89 of 89




I certify that on June 8, 2021,
I filed the foregoing electronically through
the Odyssey File & Serve system, which caused
the following parties to be served by electronic
means, as per the Notice of Electronic Filing and
via email:

Karl H. Roepke
Roepke Law Firm, llc
2501 San Pedro NE Ste. 205
Albuquerque, NM 87110
Attorneys for Plaintiff

Alvin Garcia
alvin@agarcialaw.com
Law Office of Alvin R. Garcia
3620 Wyoming Blvd NE
Albuquerque, NM 87111
Attorneys for David McLeod

/s/ Stephen M. Bressler
Stephen M. Bressler




                                              -2-
114209135.1
